Appeal by defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered October 5,1984, convicting him of offering a false instrument for filing in the first degree, after a nonjury trial, and imposing sentence.
Judgment affirmed and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
In the instant case, defendant was properly prosecuted for the crime of offering a false instrument for filing in the first degree on the ground that he had filed a false New York State and local sales and use tax return (see, People v Walsh, 108 AD2d 464). Thompson, J. P., Weinstein, Niehoff and Lawrence, JJ., concur.